EXHIBIT 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 24th day of
March, 2008 and is effective as of the 21st day of April, 2008 (the “Effective
Date”), by and between Kindred Healthcare Operating, Inc., a Delaware
corporation (the “Company”), and Christopher M. Bird (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is employed by the Company, a wholly-owned subsidiary of
Kindred Healthcare, Inc. (“Parent”), and the parties hereto desire to provide
for the terms of Executive’s employment by the Company; and

WHEREAS, the Company has determined that it is in the best interests of the
Company to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:

1. Employment. Executive hereby represents and warrants to the Company that
Executive has resigned in all capacities from Tenet Healthcare Corporation and
its affiliates effective March 20, 2008. Accordingly, the Company hereby agrees
to employ Executive and Executive hereby agrees to be employed by the Company on
the terms and conditions herein set forth. The term of this Agreement shall be
for a one-year period commencing on the Effective Date and shall be
automatically extended by one additional day for each day beyond the Effective
Date that the Executive remains employed by the Company until such time as the
Company elects to cease such extension by giving written notice of such election
to the Executive (the “Term”) specifying the effective date of such notice. In
such event, the Agreement shall terminate on the first anniversary of the
effective date of such election notice.

2. Duties. Executive is engaged by the Company as President, Peoplefirst
Rehabilitation, reporting directly to Frank J. Battafarano, Chief Operating
Officer. As President of Peoplefirst Rehabilitation, subject to approval of the
Board of Directors of the Parent (the “Board”), Executive shall be appointed as
a member of the Parent’s Executive Committee.

3. Extent of Services. Executive, subject to the direction and control of the
Board and the Company, shall have the power and authority commensurate with his
executive status and necessary to perform his duties hereunder. During the Term,
Executive shall devote his entire working time, attention, labor, skill and
energies to the business of the Company, and shall not, without the consent of
the Company, be actively engaged in any other business activity, whether or not
such business activity is pursued for gain, profit or other pecuniary advantage.
Notwithstanding the foregoing, during the Term, Executive may, subject to the
approval of the Board which approval may be withheld in the Board’s sole
discretion, devote reasonable time to activities other than those required under
this Agreement involving



--------------------------------------------------------------------------------

professional, charitable, community, educational and similar organizations,
including membership on the board of directors of such organizations.

4. Compensation. As compensation for services hereunder rendered, Executive
shall receive during the Term:

(a) A base salary of $300,000 per year (“Base Salary”) payable in equal
installments in accordance with the Company’s normal payroll procedures.
Executive may receive increases in his Base Salary from time to time, as
approved by the Board in its sole discretion.

(b) During the Term, in addition to Base Salary, Executive will be eligible to
participate in the Company’s short-term and long-term incentive plans, as such
plans may be in effect from time to time, on a pro-rated basis for 2008 based on
the Effective Date and in each subsequent full or partial year of employment,
subject to the following:

(1) the Executive’s target bonus under the short-term incentive plan is 60% of
Base Salary (the “Target Bonus”), with a maximum of 75%.

(2) the Executive’s target bonus under the long-term incentive plan is 45% of
Base Salary (the “Target Long-Term Bonus”), with a maximum of 90%.

5. Benefits. During the Term:

(a) Executive shall be entitled to participate in any and all pension benefit
(whether tax qualified or non-qualified), welfare benefit (including, without
limitation, medical, dental, disability and group life insurance coverages) and
fringe benefit plans from time to time in effect for officers of the Company and
its affiliates following the Company’s standard waiting periods, if any. Until
the time of eligibility, the Company will reimburse Executive for the difference
between the cost of maintaining COBRA coverage under Executive’s present medical
insurance plan and the cost of coverage under the medical plan selected by
Executive as an employee of the Company.

(b) Executive shall be entitled to participate in such bonus, stock option, or
other incentive compensation plans of the Company and its affiliates as in
effect from time to time for officers of the Company. At the next regularly
scheduled meeting of the Board of Directors of the Parent, the Chief Executive
Officer will recommend that Executive be granted (i) 5,000 shares of restricted
stock that will vest in equal annual installments over four years, (ii) 7,500
employee stock options that will vest over three years from the grant date and
have a seven year life, and (iii) 5,000 performance units that, subject to the
achievement of the applicable performance objectives for the applicable
performance periods, will vest in equal installments in each of the next three
annual performance periods. These equity grants would be subject to the terms
and conditions of the Kindred Healthcare, Inc. 2001 Stock Incentive Plan,
Amended and Restated, and the applicable award agreement related thereto.

 

2



--------------------------------------------------------------------------------

(c) Executive shall be entitled to earn paid time off each year up to a maximum
of 208 hours per year, subject to the Company’s policies, as in effect from time
to time. The Executive shall schedule the timing of such paid time off in a
reasonable manner. The Executive also may be entitled to such other leave, with
or without compensation, as shall be mutually agreed by the Company and
Executive.

(d) Executive may incur reasonable expenses for promoting the Company’s
business, including expenses for entertainment, travel and similar items. The
Company shall reimburse Executive for all such reasonable expenses in accordance
with the Company’s reimbursement policies and procedures, as may be in effect
from time to time.

(e) The Company shall reimburse all reasonable relocation expenses incurred by
Executive in accordance with the Company’s Officer Relocation Policy. As an
exception to this policy, in the event Executive’s Texas residence is not sold,
the Company shall reimburse the Executive at the end of each month during the
Transition Period (as defined) for the following: At Executives option from time
to time, (A) either (i) reasonable expenses incurred by Executive for travel
from his Texas residence to Executive’s principal business office (as defined in
Section 6(c)(4) of this Agreement) and for associated lodging and rental car
expense, or (ii) reasonable expenses incurred by Executive for the rental of
temporary housing for his family in or around Louisville, Kentucky ((i) and
(ii) are collectively, the “Relocation Costs”) and (B) reasonable moving costs
associated with the rental of temporary housing pursuant to item (ii) above and
subsequent moving costs to permanent housing. Notwithstanding the foregoing, the
monthly Relocation Costs during the Transition Period shall not exceed $5,000.
For purposes of this Agreement, the term “Transition Period” means the period
beginning on the Effective Date and ending on the date that is the earlier of
the date on which Executive’s Texas residence is sold or the 18 month
anniversary of the Effective Date. As a further exception to this policy, the
Company will also reimburse Executive for any expenses invoiced to Executive
under the Tenet Relocation Benefit Agreement between Executive and Tenet
Healthcare Corporation, up to a maximum of $7,500. In the event Executive
voluntarily terminates his employment with the Company without Good Reason
within one year from Executive’s move date, Executive will reimburse the Company
for a pro rata amount of Executive’s relocation and other expenses paid pursuant
to the Company’s Officer Relocation Policy and the full amount of any payments
made by the Company related to the Tenet Relocation Benefit Agreement.

 

3



--------------------------------------------------------------------------------

6. Termination of Employment.

(a) Death or Disability. Executive’s employment hereunder shall terminate
automatically upon Executive’s death. If the Company determines in good faith
that the Disability of Executive has occurred during the Term (pursuant to the
definition of Disability set forth below) it may give to Executive written
notice of its intention to terminate Executive’s employment. In such event,
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties. For purposes of this
Agreement, “Disability” shall mean Executive’s absence from his full-time duties
hereunder for a period of 90 days due to disability as defined in the long-term
disability plan provided to Executive by the Company.

(b) Cause. The Company may terminate Executive’s employment hereunder for Cause.
For purposes of this Agreement, “Cause” shall mean the Executive’s
(i) conviction of or plea of nolo contendere to a crime involving moral
turpitude; or (ii) willful and material breach by Executive of his duties and
responsibilities, which is committed in bad faith or without reasonable belief
that such breaching conduct is in the best interests of the Company and its
affiliates, but with respect to (ii) only if the Board adopts a resolution by a
vote of at least 75% of its members so finding after giving the Executive and
his attorney an opportunity to be heard by the Board and a reasonable
opportunity of not less than 30 days to remedy or correct the purported
breaching conduct. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.

(c) Good Reason. Executive’s employment may be terminated during the Term by
Executive for Good Reason. “Good Reason” shall exist upon the occurrence,
without Executive’s express written consent, of any of the following events:

(1) a material adverse change in Executive’s authority, duties or
responsibilities (other than any such change directly attributable to the fact
that the Company is no longer publicly owned);

(2) the Company shall materially reduce the Base Salary or annual bonus
opportunity of Executive;

(3) a material reduction of Executive’s benefits and perquisites (other than
pursuant to a uniform reduction applicable to all similarly situated executives
of the Company) that constitutes a material breach by the Company of this
Agreement;

(4) the Company shall require Executive to relocate Executive’s principal
business office more than 30 miles, provided that the Executive and the Company
acknowledge that Executive’s principal business office is 680 South Fourth
Street, Louisville, Kentucky 40202; or

 

4



--------------------------------------------------------------------------------

(5) a failure of the Company to obtain the assumption of this Agreement as
contemplated by Section 9(c) that constitutes a material breach by the Company
of this Agreement.

For purposes of this Agreement, “Good Reason” shall not exist until after
Executive has given the Company notice of the applicable event within 90 days of
the initial occurrence of such event and which is not remedied within 30 days
after receipt of written notice from Executive specifically delineating such
claimed event and setting forth Executive’s intention to terminate employment if
not remedied; provided, that if the specified event cannot reasonably be
remedied within such 30-day period and the Company commences reasonable steps
within such 30-day period to remedy such event and diligently continues such
steps thereafter until a remedy is effected, such event shall not constitute
“Good Reason” provided that such event is remedied within 60 days after receipt
of such written notice.

(d) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination given
in accordance with this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
intended termination date (which date, in the case of a termination for Good
Reason, shall be not more than thirty days after the giving of such notice). The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company, respectively, hereunder
or preclude Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the later of the date specified in the Notice of Termination or the date
that is one day after the last day of any applicable cure period, (ii) if
Executive’s employment is terminated by the Company other than for Cause or
Disability, or Executive resigns without Good Reason, the Date of Termination
shall be the date on which the Company or Executive notified Executive or the
Company, respectively, of such termination, and (iii) if Executive’s employment
is terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Executive or the Disability Effective Date, as the case may
be.

7. Obligations of the Company Upon Termination. If this Agreement is terminated
by the Company or the Executive for any reason prior to the Effective Date, this
Agreement shall end without further additional obligations of the Company.
Following the termination of Executive’s employment during the Term for any
reason, the Company shall pay Executive his Base Salary through the Date of
Termination and any amounts owed to Executive pursuant to the terms and
conditions of the benefit plans and programs of the Company at the

 

5



--------------------------------------------------------------------------------

time such payments are due.

In addition, subject to Section 7(e) hereof and the conditions set forth below,
Executive shall be entitled to the following additional payments:

(a) Death or Disability. If, during the Term, Executive’s employment shall
terminate by reason of Executive’s death or Disability, the Company shall pay to
Executive (or his designated beneficiary or estate, as the case may be) an
amount equal to the product of (i) the annual bonus to which the Executive would
have been entitled for the year of termination of employment had Executive’s
employment with the Company not been terminated, as determined in accordance
with Section 4(b) hereof, if any, multiplied by (ii) a fraction, the numerator
of which is the number of days in the period beginning on the first day of the
calendar year in which such termination occurs and ending on the Date of
Termination and the denominator of which is 365. Such amount shall be paid on
the date when such amounts would otherwise have been payable to the Executive if
Executive’s employment with the Company had not terminated, as determined in
accordance with the terms and conditions of the applicable short-term incentive
plan.

(b) Good Reason; Other than for Cause. If the Company shall terminate
Executive’s employment during the Term other than for Cause (but not for
Disability), or the Executive shall terminate his employment for Good Reason:

(1) Within 14 days following Executive’s Date of Termination, the Company shall
pay to Executive, in a lump sum, an amount equal to:

(i) 1.5 times the sum of Executive’s (A) Base Salary rate (determined as of the
Date of Termination) and (B) Target Bonus (calculated by multiplying the
Executive’s Base Salary rate at the Date of Termination by the Executive’s
Target Bonus percentage then in effect), and

(ii) the product of (A) the Executive’s Target Bonus (calculated by multiplying
the Executive’s Base Salary rate at the Date of Termination by the Executive’s
Target Bonus percentage then in effect) multiplied by (B) a fraction, the
numerator of which is the number of days in the period commencing on the first
day of the calendar year in which the Date of Termination occurs and ending on
the Date of Termination and the denominator of which is 365.

(2) In lieu of any amounts otherwise due under the Company’s long-term incentive
plan, the Company shall provide and pay the following amounts:

(i) for the year in which the Executive’s Date of Termination occurs, the
Executive shall be entitled to a long-term incentive award equal to the product
of (A) the Executive’s Target Long-Term Bonus opportunity (calculated by
multiplying the Executive’s Base Salary rate at the Date of Termination by the
Executive’s Long-Term Target Bonus percentage then in effect) multiplied by
(B) a fraction, the numerator of which is the number of days in the period
commencing on the first day of the calendar year in which the Date of
Termination occurs and ending on the Date of Termination and the denominator

 

6



--------------------------------------------------------------------------------

of which is 365. Such amount shall be paid on the same schedule and in the same
manner as if the Executive had remained employed with the Company through
settlement of such long-term incentive award, as determined in accordance with
the terms and conditions of the Company’s long-term incentive plan.

(ii) with respect to years prior to the year in which the Executive’s Date of
Termination occurs and to the extent not yet paid, the Company shall pay to
Executive any amounts earned by the Executive prior to the Date of Termination
under the Company’s long-term incentive plan. Such amount shall be paid on the
same schedule and in the same manner as if the Executive had remained employed
with the Company through settlement of such long-term incentive award, as
determined in accordance with the terms and conditions of the Company’s
long-term incentive plan.

(3) For the 18-month period following the Date of Termination, the Executive
shall be treated as if he had continued to be an Executive for all purposes
under the Parent’s Health Insurance Plan and Dental Insurance Plan; or if the
Executive is prohibited from participating in such plans, the Company or Parent
shall otherwise provide such benefits. Executive shall be responsible for any
employee contributions for such insurance coverage. Following this 18-month
period, the Executive shall be entitled to receive continuation coverage under
Part 6 of Title I of ERISA (“COBRA Benefits”), by treating the end of the
18-month period as the applicable qualifying event (i.e., as a termination of
employment for purposes of ERISA § 603(2)) and with the concurrent loss of
coverage occurring on the same date, to the extent allowed by law.

(4) For the 18-month period following the Date of Termination, Parent shall
maintain in force, at its expense, the Executive’s life insurance in effect
under the Parent’s voluntary life insurance benefit plan as of the Date of
Termination. Executive shall be responsible for any employee contributions for
such insurance coverage. For purposes of clarification, the portion of the
premiums in respect of such voluntary life insurance for which Executive and
Parent are responsible, respectively, shall be the same as the portion for which
Executive and Parent are responsible, respectively, immediately prior to the
Date of Termination.

(5) For the 18-month period following the Date of Termination, the Company or
Parent shall provide short-term and long-term disability insurance benefits to
Executive equivalent to the coverage that the Executive would have had he
remained employed under the disability insurance plans applicable to Executive
on the Date of Termination. Executive shall be responsible for any employee
contributions for such insurance coverage. Should Executive become disabled
during such period, Executive shall be entitled to receive such benefits, and
for such duration, as the applicable plan provides. For purposes of
clarification, the portion of the premiums in respect of such short-term and
long-term disability benefits for which Executive and Parent are responsible,
respectively, shall be the same as the portion for which Executive and Parent
are responsible, respectively, immediately prior to the Date of Termination.

 

7



--------------------------------------------------------------------------------

(6) To the extent not already vested pursuant to the terms of such plan, the
Executive’s interests under the Parent’s retirement savings plan shall be
automatically fully (i.e., 100%) vested, without regard to otherwise applicable
percentages for the vesting of employer matching contributions based upon the
Executive’s years of service with the Company, to the extent permissible by law.

(7) Any outstanding stock options, shares of restricted stock or other similar
equity compensation awards, such as stock performance units, held by Executive
on the Date of Termination shall continue to vest as originally scheduled over
the 18 month period immediately following the Date of Termination (the “Tail
Vesting Period”) as if Executive had remained an employee of the Company through
the end of such period. In addition, Executive shall have the right to continue
exercise any such options during the Tail Vesting Period; provided that in no
event shall the Executive be entitled to exercise any such option beyond the
original expiration date of such option.

(8) Parent shall adopt such amendments to its benefit plans and other agreements
referred to in this Agreement, if any, as are necessary to effectuate the
provisions of this Section 7. To the extent an applicable plan or agreement
cannot be so amended due to nondiscrimination or other requirements applicable
to the plan, Parent shall adopt or implement an alternative written plan or
program to accomplish the purpose.

(9) Notwithstanding anything in this Agreement to the contrary, in no event
shall the provision of in-kind benefits pursuant to this Section 7 during any
taxable year of Executive affect the provision of in-kind benefits pursuant to
this Section 7 in any other taxable year of Executive.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated during the Term for Cause or Executive terminates employment without
Good Reason (and other than due to such Executive’s death) during the Term, this
Agreement shall terminate without further additional obligations to Executive
under this Agreement.

(d) Death after Termination. In the event of the death of Executive during the
period Executive is receiving payments pursuant to this Agreement, Executive’s
designated beneficiary shall be entitled to receive the balance of the payments
owed to the Executive hereunder; or in the event of no designated beneficiary,
the remaining payments shall be made to Executive’s estate.

(e) General Release of Claims. Notwithstanding anything herein to the contrary,
the amounts payable pursuant to this Section 7 are subject to the condition that
Executive has delivered to the Company an executed copy of a general release of
claims in a form satisfactory to the Company within 60 days after the
Executive’s separation from service. Any payment that otherwise would be made
within such 60-day period pursuant to this Section 7 shall by paid at the
expiration of such 60-day period; provided that in-kind benefits provided in
subsection (b)(3), (4) and (5) of this Section 7 shall continue in effect after
separation from service pending the execution and delivery of such release for a
period not to exceed 60 days,

 

8



--------------------------------------------------------------------------------

and provided further that if such release is not executed and delivered within
such 60-day period, Executive shall reimburse the Company for the full cost of
coverage during such period.

(f) Specified Employee. Notwithstanding anything herein to the contrary, (i) if
at the time of Executive’s separation from service Executive is a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder (the “Code”) and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such separation from service is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the payments
to which Executive would otherwise be entitled during the first six months
following his separation from service shall be deferred and accumulated (without
any reduction in such payments or benefits ultimately paid or provided to
Executive) for a period of six months from the date of separation from service
and paid in a lump sum on the first day of the seventh month following such
separation from service (or, if earlier, the date of the Executive’s death).

8. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. The Company shall pay
all costs of the arbitration and all reasonable attorneys’ and accountants’ fees
of the Executive in connection therewith, including any litigation to enforce
any arbitration award.

9. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the
Company, its Parent and their successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

10. Other Severance Benefits. Executive hereby agrees that in consideration for
the payments to be received under this Agreement, Executive waives any and all
rights to any payments or benefits under any severance plans or arrangements of
the Company or its affiliates

 

9



--------------------------------------------------------------------------------

that specifically provide for severance payments, other than the Change in
Control Severance Agreement between the Company and Executive (the “Change in
Control Severance Agreement”) dated March 24, 2008; provided that any payments
payable to Executive hereunder, other than those payments and benefits provided
for under Section 7(b)(3) hereof, shall be offset by any payments payable under
the Change in Control Severance Agreement.

11. Withholding. All payments to be made to Executive hereunder will be subject
to all applicable required withholding of taxes.

12. No Mitigation. Executive shall have no duty to mitigate his damages by
seeking other employment and, should Executive actually receive compensation
from any such other employment, the payments required hereunder (including
without limitation the provision of in-kind benefits provided under
Section 7(b)) shall not be reduced or offset by any such compensation. Further,
the Company’s and Parent’s obligations to make any payments hereunder shall not
be subject to or affected by any setoff, counterclaims or defenses which the
Company or Parent may have against Executive or others.

13. Non-solicitation. From the date hereof through the Term and for a period of
one year thereafter (collectively, the “Non-Solicitation Period”), Executive
shall not directly or indirectly, individually or on behalf of any person other
than the Company, aid or endeavor to solicit or induce any of the Company’s or
its affiliates’ employees to leave their employment with the Company or such
affiliates in order to accept employment with Executive or any other person,
corporation, limited liability company, partnership, sole proprietorship or
other entity. If the restrictions set forth in this section would otherwise be
determined to be invalid or unenforceable by a court of competent jurisdiction,
the parties intend and agree that such court shall exercise its discretion in
reforming the provisions of this Agreement to the end that the Executive will be
subject to a non-solicitation covenant which is reasonable under the
circumstances and enforceable by the Company. It is agreed that no adequate
remedy at law exists for the parties for violation of this section and that this
section may be enforced by any equitable remedy, including specific performance
and injunction, without limiting the right of the Company to proceed at law to
obtain such relief as may be available to it. The running of the
Non-solicitation Period shall be tolled for any period of time during which
Executive is in violation of any covenant contained herein, for any reason
whatsoever. This Section 13 shall survive this Agreement.

14. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or sent by telephone facsimile transmission, personal or overnight couriers, or
registered mail with confirmation or receipt, addressed as follows:

If to Executive:

Christopher M. Bird

680 South Fourth Street

Louisville, KY 40202

 

10



--------------------------------------------------------------------------------

If to Company:

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202

Attn: General Counsel

15. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from the Agreement and the remaining provisions of the Agreement shall
continue to be binding and effective.

16. Entire Agreement; Amendment. This instrument contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter hereof. No provisions of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by Executive and such officer of the Company
specifically designated by the Board.

17. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

18. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

20. Survival. Any provision of this Agreement creating obligations extending
beyond the Term of this Agreement shall survive the expiration or termination of
this Agreement, regardless of the reason for such termination.

21. Section 409A. If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Executive to
incur any additional tax or interest under Section 409A of the Code (“§ 409A”),
the Company shall reform such provision to comply with § 409A and agrees to
maintain, to the maximum extent practicable without violating § 409A, the
original intent and economic benefit to Executive of the applicable provision;
provided that nothing herein shall require the Company to provide Executive with
any gross-up for any tax, interest or penalty incurred by Executive under §
409A. Furthermore, notwithstanding anything herein to the contrary, no payment
or benefit payable under this Agreement shall be required to be paid or provided
in calendar year 2008 if the payment of such payment or benefit would constitute
an impermissible acceleration under § 409A and the transition guidance
thereunder and such payment shall instead be paid on January 1, 2009, without
interest.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE OPERATING, INC. By:  

/s/ Paul J. Diaz

  Paul J. Diaz   President and Chief Executive Officer Solely for the purpose of
Section 7 and Section 9 KINDRED HEALTHCARE, INC. By:  

/s/ Paul J. Diaz

  Paul J. Diaz   President and Chief Executive Officer

/s/ Christopher M. Bird

CHRISTOPHER M. BIRD

 

12